0133456789                                                     
                               Case 2:21-cv-02386-GJP Document 1 Filed 05/25/21 Page 1 of 16
6013377666!"#$!6#%&"!##!"#6$66##6!66'"6#(''6&6#!!6%#)"#$676%'6"$#)!6'"'6"6*(6$+,"-.6/6'!"
'7$6$+,"(6%(!8%&."''76$+,!60($"0#%66#6%!61#!6$1!"!6#16'!6&+69233.6*(6$%!6(6%!6064%0(!%!6
'('6%#!"!#)!67$46!66!8567789:6;<=>;9?:68?:8:7@;8ABC78?D8;E968D?<FGH
I8JKLMNOPP
     Sara Munizza
                                                                                                    QPOQNO
                                                                                                    Retinovitreous Associates, LTD d/b/a Mid Atlantic Retina
         1476 Makefiled Road                                                                        4060 Butler Pike, Suite 200
   JRL   0(#!,%56PA
         Yardley,     $6#619067
                           %S!T!6$U"#!%%
                            57@>7A;89:8=G6G8AWB9:;9DD8>B676H
                                                               Bucks                                0(#!,%56$Meeting,
                                                                                                    Plymouth      6#6%S!T
                                                                                                                               PA!6$19462
                                                                                                                                    V6%6#$"#! Montgomery
                                                                                                                         59:8=G6G8AWB9:;9DD8>B6768?:WXH
                                                                                                    YZ[\ I_[
                                                                                                            YT]YV  0ZYV[^Y]I    ZY0]1[1.11[_[TZ0]IZYZS
                                                                                                                 5]0ZST]YVIY`ZT`[V8
   JaLGraham
       ]!!#6,F.
                5Dbcd8:edfg8Bhhcfiig8ejh8;fkflmnjf8:odpfcH
                    Baird, Law Office of Eric A. Shore
                                                                                                    ]!!#6, 59q8rjnsjH
       2 Penn Center, 1500 JFK Blvd, Suite 1240, Philadelphia PA 19102
       Tel: 267-546-0131
tuNPvwQO5Akexf8ej8y@z8bj8?jf8{n|8?jk}H                                 t~OMPMOMNMN5eAkjhe8x?jf8efj8{n8y@z
                                                                                                5Dnc8bfcib}8>eifi8?jk}H
                                                                                                                                                      8bj8?jf8{n|8qnc8Akebjbqq8
                                                                                                                                                   |8qnc8fqfjhejH8
   9 181876#&6#!                X   S6$6"(6!#                                                                   MP QP                                 MP QP
       U"#!%%                           5=G6G8Cnfcjdfj8:n8e8Aec}H                    0!6#%1!"!6              9   9 I#'"!6$ncU#'"U"6     3 3
                                                                                                                                     %(#6 I#1!"!6
      181876#&6#!                3 V76!,                                             0!6#%]#!61!"!6                I#'"!6$ejhU#'"U"6     
        V6%6#$"#!                        59jhbxef8>bbfjimbl8nq8Aecbfi8bj89fd8999H                                               %(#6 I#]#!61!"!6
                                                                                            0!6#1(+6!%"               S6)#Y"!#                      
                                                                                              S6)#0(#!,
tONwPw5Akexf8ej8y@z8bj8?jf8{n|8?jk}H                                                                           0466%\Y"!(6%1(!0$6V6'!#8
           ON                                                                      PPwMON                   uNOwM                Nw
   99I#("#6                 MONOvw MONOvw                                V()56"!6$16(6            3 ]''6"1109        3S"60"& ]!
   9 ^"#6                   9]'"#6               U6#"I#(,                   %U'6!,91109          3!$"-"              3("&49110
   9^6]!               9]'"#6U$(!          U$(!T"+!,                2Z!6                                11093                324"
   93Y6)!"+6I#!(&6#!          T"+!,            3_6"!0"6                                                                                   3 1!"!656"''!#&6#!
   95676,%Z76'",&6#!   ] "(!.T+6            U"&"6(!"                                                    MM             39]#!!(!
       [#%6&6#!%0($)&6#!    1"#$6                  U6#"I#(,                                                      0',)!               3"#4"#$"#4#)
   99^6$"6]!            S6$6"[&',6          U$(!T"+!,                                                  U"!6#!                  30&&66
   95676,%V6%"(!6$         T"+!,            ] +6!U6#"                                                     U"!6#!]++67"!6$    3V6'!"!#
        1!($6#!T"#           3^"#6                     I#(,U$(!                                                         Y6-V()]''"!#   335"46!66I#%(6#6$"#$
        4[/($6`6!6"#       3^"#6U$(!            T"+!,                                                          3"$6&"4                   0('!Z)"#"!#
   95676,%Z76'",&6#!      T"+!,           MONMM                              Nu                    V6%6#$"$6166!    30#(&606$!
       %`6!6"#6#6%!     ^!`66          3Z!6S"($                        39S"T"+1!"#$"$               ]!% 9                491109992
   91!4$61(!        ^!`66         39(!#T6#$#)                      ]!                                                     366'#60#(&6
   92Z!60#!"!               U$(!T"+!,     Z!6U6#"                      3 T"+^"#")6&6#!               Nw                U!6!#]!
   920#!"!U$(!T"+!,
                               Z!6U6#"              U'6!,V"&")6                       56"!#                     9_I]492%%            320"+61"!`
   92S"#6                    I#(,                U'6!,V"&")6                   335"-",T"+]!             "4T(#)42          16(!6 0&&$!6
                               U6#"I#(,           U$(!T"+!,                 39S"&,"#$^6$"           VI0VI434)             [/"#)6
                                   ^6$"^"'"!6                                             T6"76]!                    311IV!6`I         2Z!61!"!(!,]!#
      NMM                         MOMO                     32Z!6T"+T!)"!#        51I434)              29])(!("]!
   9T"#$0#$6&#"!#         33Z!6075)!      KRK                        329[&',6656!6&6#!                                     2[#7#&6#!"^"!!6
     S6(6               339`!#)                3]6#V6!"#66                        I#&616(!,]!         PQNNw           2S66$&%I#%&"!#
   56#!T6"6[6!&6#! 33[&',&6#!                 9^!#!`""!6                                                    3"/641818U"#!%%        ]!
   3!!T"#$              33_(#)                    16#!6#6                                                                V6%6#$"#!          2]+!"!#
   3!U$(!T"+!,       ]&&$"!#         6#6"                                                             39I51$U"!,        22]$&#!"!76U6$(6
   2]Z!656"U'6!, X 33]&68-V"+!6 V6"!U6#"!,                           NO                          11032               ]!5676-]''6"%
                                   [&',&6#!                                             3Y"!(""!#]''"!#                                   ])6#,V6#
                               33]&68-V"+!6 3^"#$"&(Z!6                      3Z!6I&&)"!#                                        20#!!(!#"!,%
                                   Z!6                 075)!                           ]!#                                                       1!"!61!"!(!6
                               33[$("!#             U#0#$!#
                                                         07V6!"#66
                                                             0#$!#%
                                                             0#%#6&6#!
tO5Akexf8ej8y@z8bj8?jf8{n|8?jk}H
X9 Z
     )#"       56&76$%&               56&"#$6$%&               356#!"!6$ "#%66$%& ^(!$!!                                  ^(!$!!
      U66$#)1!"!60(!                    ]''6"!60(!             56'6#6$                 ]#!6V!!                 T!)"!#       T!)"!#
                                                                                                      5ilfxbq}H                       "#%6             V6!S6
                         0!6!61818071!"!(!6(#$6-,("6%#)¡¢£¤¥£¦¤§¨¦©¤ª«¬¨­®¨§¦£̈¥¯°¤­¦¯¦«¦©­¤«¥°©­­¤®±̈©¬­¨¦²H\
tNwPNO 426%$U.S.C.A.        § 12101 et seq
                                6'!#%"(6\
                           Americans with Disabilities Act
t³wQO           0_[0´IS_I1I1]NNO QNOQµ                                                       0_[0´¶[1#,%$6&"#$6$#&'"#!\
      MNO             1YV[551T[.S858078U8                                           150,000                     vwQNOQ X ¶6 Y
tNQNJL56ff8bjicoxbnjiH·
PNO                                              01V[                                                             VZ0´[Y1^[5
V][                                                             1IY]15[ZS]Z5Y[¶ZS5[0Z5V
         5/25/2021
PPPwO
  5[0[IU¸         ]^Z1Y                                           ]UUT¶IYISU                                 01V[                        ^]801V[
             Case 2:21-cv-02386-GJP Document 1 Filed 05/25/21 Page 2 of 16
                         IN THE UNITED STATES DISTRICT COURT FOR
                          THE EASTERN DISTRICT OF PENNSYLVANIA
                       CASE MANAGEMENT TRACK DESIGNATION FORM
                                                     :                       CIVIL ACTION
                    Sara Munizza                     :
                          v.                         :
             Retinovitreous Associates, LTD          :
                d/b/a Mid Atlantic Retina            :                       NO.
In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
plaintiff shall complete a Case Management Track Designation Form in all civil cases at the time of
filing the complaint and serve a copy on all defendants. (See § 1:03 of the plan set forth on the reverse
side of this form.) In the event that a defendant does not agree with the plaintiff regarding said
designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on
the plaintiff and all other parties, a Case Management Track Designation Form specifying the track
to which that defendant believes the case should be assigned.

SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:
(a) Habeas Corpus – Cases brought under 28 U.S.C. § 2241 through § 2255.                             ( )

(b) Social Security – Cases requesting review of a decision of the Secretary of Health
    and Human Services denying plaintiff Social Security Benefits.                                  ( )
(c) Arbitration – Cases required to be designated for arbitration under Local Civil Rule 53.2.       ( )

(d) Asbestos – Cases involving claims for personal injury or property damage from
    exposure to asbestos.                                                                           ( )
(e) Special Management – Cases that do not fall into tracks (a) through (d) that are
    commonly referred to as complex and that need special or intense management by
    the court. (See reverse side of this form for a detailed explanation of special
    management cases.)                                                                              ( )
(f) Standard Management – Cases that do not fall into any one of the other tracks.                  (X )


    5/25/2021                         Graham F. Baird                   Sara Munizza
Date                                  Attorney-at-law                    Attorney for
    267-546-0131                      215-944-6124                      GrahamB@ericshore.com

Telephone                              FAX Number                        E-Mail Address


(Civ. 660) 10/02
                            Case 2:21-cv-02386-GJP Document 1 Filed 05/25/21 Page 3 of 16
                                                             UNITED STATES DISTRICT COURT
                                                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                                            DESIGNATION            FORI"l
                     (to be used by counselor pro se plaintiff to indicate the category of the case for the purpose of assignment to the appropriate calendar)

Address of Plaintiff:             1476 Makefield Road, Yardley, PA 19067                                                                                                          _

AddressofDerendant                 4606 Butler Pike, Suite 200, Plymouth Meeting, PA 19462                                                                                        __

                                                                 4606 Butler Pike, Suite 200, Plymouth Meeting, PA 19462


RELATED CASE, IF ANY:
Case Number:                                                 _     Judge:                                                  _    Date Terminated:

Civil cases are deemed related when Yes is answered to any of the following questions:

1.    Is this case related to property included in an earlier numbered suit pending or within one year
      previously terminated action in this court?                                                                                   -r                  NoDX


2.    Does this case involve the same issue of fact or grow out of the same transaction as a prior suit
      pending or within one year previously terminated action in this court?                                                        -r:                 NoDX


3.    Does this case involve the validity or infringement ofa patent already in suit or any earlier
      numbered case pending or within one year previously terminated action of this court?                                          -r                  NoDX


4.    Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights
      case filed by the same individual?                                                                                            -r:                 NoDX


I certify that, to my knowledge, the within case            0 is / 0
                                                                   x is not       related to any case now pending or within one year previously terminated action in
this court except as noted above.

DATE:        5/25/2021                                  __                                                                           92692
                                                                            Attorney-at-Law / Pro Se Plaintiff                              Attorney J.D. # (if applicable)


CIVIL: (Place a .,j in one category only)

A.           Federal Question Cases:                                                          B.    Diversity Jurisdiction Cases:

o      1.    Indemnity Contract, Marine Contract, and All Other Contracts                     o     1.    Insurance Contract and Other Contracts
o      2.    FELA                                                                             o     2.    Airplane Personal Injury
o      3.    Jones Act-Personal Injury                                                        o     3.    Assault, Defamation
o      4.    Antitrust                                                                        o     4.    Marine Personal Injury
o      5.    Patent                                                                           o     5.    Motor Vehicle Personal Injury
o      6.    Labor-Management Relations                                                       o     6.    Other Personal Injury (Please specify):                             _
o
X      7.    Civil Rights                                                                     o     7.    Products Liability
o      8.    Habeas Corpus                                                                    o     8.    Products Liability - Asbestos
o      9.    Securities Act(s) Cases                                                          o     9.    All other Diversity Cases
o      10.   Social Security Review Cases                                                                   (Please specify):                                                     _
o      11.   All other Federal Question Cases
              (Please specify):                                                       _




                                                                             ARBITRATION CERTIFICATION
                                                   (The effect of this certification is to remove the case from eligibility for arbitration.)

I,      Graham F. Baird                                      , counsel of record or pro se plaintiff, do hereby certify:



     D
     X        Pursuant to Local Civil Rule 53.2, § 3(c) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
              exceed the sum of$150,000.00 exclusive of interest and costs:


     D        Relief other than monetary damages is sought.


DATE:          5/25/2021                               __                                                                                 92692
                                                                            Attorney-at-Law / Pro Se Plaintiff                             Attorney J.D. # (if applicable)

NOTE: A trial de novo will be a trial by jury only if there has been compliance with F.R.C.P. 38.

ct« 609 (512018)
            Case 2:21-cv-02386-GJP Document 1 Filed 05/25/21 Page 4 of 16




                           UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA
______________________________________________________________________________
                                      :
SARA MUNIZZA                          :
1476 Makefield Road                   :
Yardley, PA 19067                     :           JURY DEMANDED
                                      :
              Plaintiff,              :
                                      :
              v.                      :
                                      :           No.
RETINOVITREOUS ASSOCIATES, LTD :
d/b/a MID ATLANTIC RETINA             :
4060 Butler Pike, Suite 200           :
Plymouth Meeting, PA 19462            :
                                      :
              Defendants.             :_________________________________________

                                 CIVIL ACTION COMPLAINT

I. Parties and Reasons for Jurisdiction.

       1.       Plaintiff, SARA MUNIZZA (hereinafter “Plaintiff”) is an adult individual

residing at the above address.

       2.       Defendant, RETINOVITREOUS ASSOCIATES, LTD d/b/a MID ATLANTIC

RETINA (hereinafter “Defendant”) is a business corporation organized by and operating under

the laws of the Commonwealth of Pennsylvania and having a principal place of business at the

above captioned address.

       3.       At all times material hereto, Defendant qualified as Plaintiff’s employer pursuant

to the Americans with Disabilities Act, the Pregnancy Discrimination Act, the Family and

Medical Leave Act, the Pennsylvania Human Relations Act and as defined under Pennsylvania

common law.
            Case 2:21-cv-02386-GJP Document 1 Filed 05/25/21 Page 5 of 16




       4.        This action is instituted pursuant to the Americans with Disabilities Act, the

Pregnancy Discrimination Act, the Family and Medical Leave Act and the Pennsylvania Human

Relations Act.

       5.        Jurisdiction is conferred by 28 U.S.C. §§ 1331 and 1343.

       6.        Supplemental jurisdiction over the Plaintiff’s state law claim is conferred pursuant

to 28 U.S.C. § 1367.

       7.        Plaintiff has satisfied the administrative prerequisites and exhausted her

administrative remedies prior to bringing this civil rights claim. [Exh. A.]

       8.        Pursuant to 28 U.S.C. § 1391(b)(1) and (b)(2), venue is properly laid in this

district because Defendant conducts business in this district, and because a substantial part of the

acts and/or omissions giving rise to the claims set forth herein occurred in this judicial district.

Plaintiff was working in the Eastern District of Pennsylvania at the time of the illegal actions by

Defendants as set forth herein.

II. Operative Facts.

       9.        In or around May of 2015, Defendant hired Plaintiff as a front desk receptionist.

       10.       During her employment, Plaintiff was promoted to clinical technician, the

position she held at the time of her termination.

       11.       In or around April of 2019, Plaintiff advised Defendant that she was pregnant,

with an anticipated delivery date in December of 2019.

       12.       Approximately one (1) week later, Plaintiff began to experience complications

arising from her pregnancy, for which she sought treatment by her physician.

       13.       On or about May 12, 2019, Plaintiff was experiencing pain and other

complications and was forced to leave work early.
            Case 2:21-cv-02386-GJP Document 1 Filed 05/25/21 Page 6 of 16




         14.    Plaintiff was subsequently absent from work from May 12 to May 16, 2019 due to

these complications arising from her pregnancy.

         15.    Upon her return to work, Plaintiff submitted a request for a reasonable

accommodation in the form of additional rest and food breaks as needed.

         16.    Defendant refused to accommodate Plaintiff’s request.

         17.    On or about June 4, 2019, Plaintiff’s physician deemed Plaintiff’s pregnancy

“high-risk” and restricted her from all work activity.

         18.    Following this, Plaintiff applied and was initially approved for an FMLA leave.

         19.    In August of 2019, Plaintiff received an email from Defendant’s third-party leave

coordinator, Lindsey Lloyd, informing Plaintiff that her FMLA would be exhausted as of August

26, 2019.

         20.    Ms. Lloyd additionally indicated that Plaintiff would need to have her physician

submit additional paperwork.

         21.    Plaintiff did as she was instructed, and submitted the required paperwork to

Defendant in September of 2019.

         22.    Defendant then requested Plaintiff obtain a note from her OB/GYN confirming

that she would be released to return to work six (6) to eight (8) weeks following the birth of her

child.

         23.    On or about October 16, 2019, and pursuant to Defendant’s instruction, Plaintiff

submitted a note from her OB/GYN confirming the same.

         24.    On or about November 1, 2019, Plaintiff received a call from Defendant’s human

resources representative, Bethany Gross, informing her that her employment was terminated as

of October 28, 2019.
           Case 2:21-cv-02386-GJP Document 1 Filed 05/25/21 Page 7 of 16




         25.       Defendant failed to reasonably accommodate Plaintiff’s disability.

         26.       Defendant failed to meaningfully engage in an interactive process towards the

development of a reasonable accommodation for Plaintiff’s disability.

         27.       At all times material hereto, Defendant was hostile to Plaintiff’s pregnancy,

diagnosed medical condition, and need to take FMLA leave, and terminated her as a result of that

animus.

         28.       As a direct and proximate result of Defendant’s conduct in terminating Plaintiff,

she sustained great economic loss, future lost earning capacity, lost opportunity, loss of future

wages, as well emotional distress, pain and suffering and other damages as set forth below.

III. Causes of Action.

                       COUNT I– AMERICANS WITH DISABILITIES ACT
                                 (42 U.S.C.A. § 12101 et seq)
                                   (Plaintiff v. Defendants)

         29.       Plaintiff incorporates paragraphs 1-29 as if fully set forth at length herein.

         30.       At all times material hereto, and pursuant to the Americans with Disabilities Act

of 1990, 42 U.S.C. §12101, et seq., an employer may not discriminate against an employee based

on a disability.

         31.       Plaintiff is a qualified employee and person within the definition of Americans

with Disabilities Act of 1990, 42 U.S.C. §12101, et seq.

         32.       Defendant is an “employer” and thereby subject to the strictures of the Americans

with Disabilities Act of 1990, 42 U.S.C. §12101, et seq.

         33.       At all times material hereto, Plaintiff had a qualified disability, as described

above.
          Case 2:21-cv-02386-GJP Document 1 Filed 05/25/21 Page 8 of 16




       34.     Defendant failed to accommodate or otherwise engage in a meaningful back and

forth towards the development of a reasonable accommodation.

       35.     Defendant’s conduct in terminating Plaintiff is an adverse action, was taken as a

result of her disability and constitutes a violation of the Americans with Disabilities Act of 1990,

42 U.S.C. §12101, et seq,.

       36.     As a proximate result of Defendant’s conduct, Plaintiff sustained significant

damages, including but not limited to: great economic loss, future lost earning capacity, lost

opportunity, loss of future wages, loss of front pay, loss of back pay, liquidated damages as well

as emotional distress, pain and suffering, consequential damages and Plaintiff has also sustained

work loss, loss of opportunity, and a permanent diminution of her earning power and capacity

and a claim is made therefore.

       37.     As a result of the conduct of Defendant’s owners/management, Plaintiff hereby

demands punitive damages.

       38.     Pursuant to the Americans with Disabilities Act of 1990, 42 U.S.C. §12101, et seq

Plaintiff demands attorneys fees and court costs.

                     COUNT II – EMPLOYMENT DISCRIMINATION
                               (42 U.S.C.A. § 2000e-2(a))

       39.     Plaintiff incorporates paragraphs 1-37 as if fully set forth at length herein.

       40.     Defendant took adverse action against Plaintiff by terminating her employment.

       41.     Plaintiff’s status as a pregnant woman places her in a protected class.

       42.     Plaintiff’s membership in a protected class was a motivating factor in Defendant’s

adverse actions and conduct.

       43.     As such, Defendant’s conduct constitutes unlawful employment practices, under

42. U.S.C. § 2000e-2(a).
          Case 2:21-cv-02386-GJP Document 1 Filed 05/25/21 Page 9 of 16




       44.     As a proximate result of Defendant’s conduct, Plaintiff sustained significant

damages, including but not limited to: great economic loss, future lost earning capacity, lost

opportunity, pain and suffering, consequential damages and Plaintiff has also sustained work

loss, loss of opportunity, and a permanent diminution of earning power and capacity and a claim

is made therefore.

       45.     As a result of the conduct of Defendant’s owners/management, Plaintiff hereby

demands punitive damages.

       46.     Pursuant to the Civil Rights Act of 1964, 42 U.S.C. §2000e-2(a), et seq Plaintiff

demands attorneys fees and court costs.

                     COUNT III—PREGNANCY DISCRIMINATION ACT
                              (42 U.S.C.A. § 2000(e)(k) et seq)

       47.     Plaintiff incorporates paragraphs 1-46 as if fully set forth at length herein.

       48.     At all times material hereto, and pursuant to the Pregnancy Discrimination Act an

employer may not discriminate against an employee on the basis of pregnancy, childbirth or

other medical conditions.

       49.     At all times material hereto, Plaintiff was pregnant and subject to the

aforementioned adverse actions, as described above.

       50.     Defendant’s conduct in terminating and/or declining to provide Plaintiff an

accommodation was a result of her pregnancy and, as such, constitutes a violation of the

Pregnancy Discrimination Act, 42 U.S.C. §2000(e)(k), et seq.

       51.     As a proximate result of Defendant’s conduct, Plaintiff sustained significant

damages, including but not limited to: great economic loss, future lost earning capacity, lost

opportunity, loss of future wages, loss of front pay, loss of back pay, as well as emotional

distress, pain and suffering, consequential damages and Plaintiff has also sustained work loss,
         Case 2:21-cv-02386-GJP Document 1 Filed 05/25/21 Page 10 of 16




loss of opportunity, and a permanent diminution of her earning power and capacity and a claim is

made therefore.

       52.     As a result of the conduct of Defendant’s owners/management, Plaintiff hereby

demands punitive damages.

       53.     Pursuant to the Pregnancy Discrimination Act, Plaintiff demands attorneys fees

and court costs.

                   COUNT IV – VIOLATION OF FMLA—RETALIATION
                                (29 U.S.C. §2601 et seq.)

       54.     Plaintiff incorporates paragraphs 1-53 as if fully set forth at length herein.

       55.     As set forth above, Plaintiff was entitled to medical leave pursuant to the FMLA,

29 U.S.C. §2601, et seq.

       56.     As described above, Defendant terminated Plaintiff’s employment, an adverse

action, in retaliation for her exercising her rights to take FMLA leave.

       57.     Defendant’s motivation in terminating Plaintiff’s employment was based, in part,

upon her application and utilization of FMLA leave.

       58.     As a proximate result of Defendant’s conduct, Plaintiff sustained significant

damages, including but not limited to: great economic loss, future lost earning capacity, lost

opportunity, loss of future wages, loss of front pay, loss of back pay, as well as emotional

distress, pain and suffering, consequential damages and Plaintiff has also sustained work loss,

loss of opportunity, and a permanent diminution of her earning power and capacity and a claim is

made therefore.

       59.     As a result of the conduct of Defendant’s owners/management, Plaintiff hereby

demands punitive and/or liquidated damages.
         Case 2:21-cv-02386-GJP Document 1 Filed 05/25/21 Page 11 of 16




       60.     Pursuant to the Family and Medical Leave Act of 1993, 29 U.S.C. §2601, et seq

Plaintiff demands attorneys fees and court costs.

                  COUNT V—PENNSYLVANIA HUMAN RELATIONS ACT
                             43 Pa.C.S.A. §951, et seq.
                              (Plaintiff v. Defendants)

       61.     Plaintiff incorporates paragraphs 1-60 as if fully set forth at length herein.

       62.     As set forth above, Plaintiff is a member of a protected class.

       63.     Defendants failed to accommodate or otherwise engage in a meaningful back and

forth towards the development of a reasonable accommodation.

       64.     Defendants terminated Plaintiff’s employment.

       65.     As set forth above, a motivating factor in the decision to terminate Plaintiff’s

employment is Plaintiff’s disability.

       66.     Plaintiff suffered disparate treatment in the manner in which she was terminated

as compared to similarly situated able-bodied, and/or male employees, who received more

favorable treatment by Defendants.

       67.     As such, Defendants violated the Pennsylvania Human Relations Act, 43

Pa.C.S.A. §951, et seq.

       68.     As a proximate result of Defendants’ conduct, Plaintiff sustained significant

damages, including but not limited to: great economic loss, future lost earning capacity, lost

opportunity, loss of future wages, loss of front pay, loss of back pay, as well as emotional

distress, pain and suffering, consequential damages and Plaintiff has also sustained work loss,

loss of opportunity, and a permanent diminution of earning power and capacity and a claim is

made therefore.

       69.     Plaintiff demands attorneys’ fees and court costs.
        Case 2:21-cv-02386-GJP Document 1 Filed 05/25/21 Page 12 of 16




IV. Relief Requested.

       WHEREFORE, Plaintiff, SARA MUNIZZA demands judgment in her favor and against

Defendants, RETINOVITEROUS ASSOCIATES, LTD d/b/a MID ATLANTIC RETINA, in an

amount in excess of $150,000.00 together with:

       A. Compensatory damages, including but not limited to: back pay, front pay, past lost

          wages, future lost wages. Lost pay increases, lost pay incentives, lost opportunity, lost

          benefits, lost future earning capacity, injury to reputation, mental and emotional

          distress, pain and suffering;

       B. Punitive damages;

       C. Liquidated damages;

       D. Attorneys fees and costs of suit;

       E. Interest, delay damages; and,

       F. Any other further relief this Court deems just proper and equitable.

                                                  LAW OFFICES OF ERIC A. SHORE, P.C.

                                                   BY:
                                                    GRAHAM F. BAIRD, ESQUIRE
                                                    Two Penn Center
                                                    1500 JFK Boulevard, Suite 1240
                                                    Philadelphia, PA 19102

                                                    Attorney for Plaintiff, Sara Munizza
Date:_ 5/25/2021
Case 2:21-cv-02386-GJP Document 1 Filed 05/25/21 Page 13 of 16




          EXH. A
                          Case 2:21-cv-02386-GJP Document 1 Filed 05/25/21 Page 14 of 16
EEOC Form 161 (11/2020)                  U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

                                                 DISMISSAL AND NOTICE OF RIGHTS
To:    Sara Munizza                                                                   From:     Philadelphia District Office
       1476 Makefield Road                                                                      801 Market Street
       Yardley, PA 19067                                                                        Suite 1000
                                                                                                Philadelphia, PA 19107


                            On behalf of person(s) aggrieved whose identity is
                            CONFIDENTIAL (29 CFR §1601.7(a))
EEOC Charge No.                                 EEOC Representative                                                    Telephone No.
530-2020-02984                                  Legal Technician                                                       (267) 589-9700
THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:
                 The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC.

                 Your allegations did not involve a disability as defined by the Americans With Disabilities Act.

                 The Respondent employs less than the required number of employees or is not otherwise covered by the statutes.

                 Your charge was not timely filed with EEOC; in other words, you waited too long after the date(s) of the alleged
                 discrimination to file your charge
       X         The EEOC issues the following determination: The EEOC will not proceed further with its investigation, and makes no
                 determination about whether further investigation would establish violations of the statute. This does not mean the claims
                 have no merit. This determination does not certify that the respondent is in compliance with the statutes. The EEOC
                 makes no finding as to the merits of any other issues that might be construed as having been raised by this charge.
                 The EEOC has adopted the findings of the state or local fair employment practices agency that investigated this charge.

                 Other (briefly state)

                                                         - NOTICE OF SUIT RIGHTS -
                                                   (See the additional information attached to this form.)

Title VII, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age
Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you.
You may file a lawsuit against the respondent(s) under federal law based on this charge in federal or state court. Your
lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice; or your right to sue based on this charge will be
lost. (The time limit for filing suit based on a claim under state law may be different.)

Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful violations) of the
alleged EPA underpayment. This means that backpay due for any violations that occurred more than 2 years (3 years)
before you file suit may not be collectible.

                                                                     On behalf of the Commission



                                                                                                                     March 2, 2021
Enclosures(s)                                                                                                                  (Date Issued)
                                                                 Jamie R. Williamson,
                                                                   District Director
cc:
           Michele Miles                                                             Linda M. Lopez, Esq.
           Director of Human Resources                                               LAW OFFICE OF ERIC SHORE
           RETINOVEROUS; MID ATLANTIC RETINA                                         2 Penn Center
           4060 Butler Pike, Suite 200                                               1500 John F. Kennedy Boulevard, Suite 1240
           Plymouth Meeting, PA 19462                                                Philadelphia, PA 19102
                      Case 2:21-cv-02386-GJP Document 1 Filed 05/25/21 Page 15 of 16
Enclosure with EEOC
Form 161 (11/2020)
                                             INFORMATION RELATED TO FILING SUIT
                                           UNDER THE LAWS ENFORCED BY THE EEOC
                               (This information relates to filing suit in Federal or State court under Federal law.
                      If you also plan to sue claiming violations of State law, please be aware that time limits and other
                             provisions of State law may be shorter or more limited than those described below.)


                                       Title VII of the Civil Rights Act, the Americans with Disabilities Act (ADA),
PRIVATE SUIT RIGHTS               --
                                       the Genetic Information Nondiscrimination Act (GINA), or the Age
                                       Discrimination in Employment Act (ADEA):

In order to pursue this matter further, you must file a lawsuit against the respondent(s) named in the charge within
90 days of the date you receive this Notice. Therefore, you should keep a record of this date. Once this 90-
day period is over, your right to sue based on the charge referred to in this Notice will be lost. If you intend to
consult an attorney, you should do so promptly. Give your attorney a copy of this Notice, and its envelope or
record of receipt, and tell him or her the date you received it. Furthermore, in order to avoid any question that you
did not act in a timely manner, it is prudent that your suit be filed within 90 days of the date this Notice was
issued to you (as indicated where the Notice is signed) or the date of the postmark or record of receipt, if later.

Your lawsuit may be filed in U.S. District Court or a State court of competent jurisdiction. (Usually, the appropriate
State court is the general civil trial court.) Whether you file in Federal or State court is a matter for you to decide
after talking to your attorney. Filing this Notice is not enough. You must file a "complaint" that contains a short
statement of the facts of your case which shows that you are entitled to relief. Your suit may include any matter
alleged in the charge or, to the extent permitted by court decisions, matters like or related to the matters alleged in
the charge. Generally, suits are brought in the State where the alleged unlawful practice occurred, but in some
cases can be brought where relevant employment records are kept, where the employment would have been, or
where the respondent has its main office. If you have simple questions, you usually can get answers from the
office of the clerk of the court where you are bringing suit, but do not expect that office to write your complaint or
make legal strategy decisions for you.

PRIVATE SUIT RIGHTS               --   Equal Pay Act (EPA):

EPA suits must be filed in court within 2 years (3 years for willful violations) of the alleged EPA underpayment: back
pay due for violations that occurred more than 2 years (3 years) before you file suit may not be collectible. For
example, if you were underpaid under the EPA for work performed from 7/1/08 to 12/1/08, you should file suit
before 7/1/10 – not 12/1/10 -- in order to recover unpaid wages due for July 2008. This time limit for filing an EPA
suit is separate from the 90-day filing period under Title VII, the ADA, GINA or the ADEA referred to above.
Therefore, if you also plan to sue under Title VII, the ADA, GINA or the ADEA, in addition to suing on the EPA
claim, suit must be filed within 90 days of this Notice and within the 2- or 3-year EPA back pay recovery period.

ATTORNEY REPRESENTATION --                     Title VII, the ADA or GINA:

If you cannot afford or have been unable to obtain a lawyer to represent you, the U.S. District Court having jurisdiction
in your case may, in limited circumstances, assist you in obtaining a lawyer. Requests for such assistance must be
made to the U.S. District Court in the form and manner it requires (you should be prepared to explain in detail your
efforts to retain an attorney). Requests should be made well before the end of the 90-day period mentioned above,
because such requests do not relieve you of the requirement to bring suit within 90 days.

ATTORNEY REFERRAL AND EEOC ASSISTANCE                             --   All Statutes:

You may contact the EEOC representative shown on your Notice if you need help in finding a lawyer or if you have any
questions about your legal rights, including advice on which U.S. District Court can hear your case. If you need to
inspect or obtain a copy of information in EEOC's file on the charge, please request it promptly in writing and provide
your charge number (as shown on your Notice). While EEOC destroys charge files after a certain time, all charge files
are kept for at least 6 months after our last action on the case. Therefore, if you file suit and want to review the charge
file, please make your review request within 6 months of this Notice. (Before filing suit, any request should be
made within the next 90 days.)

                  IF YOU FILE SUIT, PLEASE SEND A COPY OF YOUR COURT COMPLAINT TO THIS OFFICE.
                 Case 2:21-cv-02386-GJP Document 1 Filed 05/25/21 Page 16 of 16
NOTICE OF RIGHTS UNDER THE ADA AMENDMENTS ACT OF 2008 (ADAAA): The ADA was
amended, effective January 1, 2009, to broaden the definitions of disability to make it easier for individuals to
be covered under the ADA/ADAAA. A disability is still defined as (1) a physical or mental impairment that
substantially limits one or more major life activities (actual disability); (2) a record of a substantially limiting
impairment; or (3) being regarded as having a disability. However, these terms are redefined, and it is easier to
be covered under the new law.

If you plan to retain an attorney to assist you with your ADA claim, we recommend that you share this
information with your attorney and suggest that he or she consult the amended regulations and
appendix,        and         other       ADA          related     publications,    available       at
http://www.eeoc.gov/laws/types/disability_regulations.cfm.

“Actual” disability or a “record of” a disability (note: if you are pursuing a failure to accommodate claim
you must meet the standards for either “actual” or “record of” a disability):

  The limitations from the impairment no longer have to be severe or significant for the impairment to
   be considered substantially limiting.
  In addition to activities such as performing manual tasks, walking, seeing, hearing, speaking, breathing,
   learning, thinking, concentrating, reading, bending, and communicating (more examples at 29 C.F.R. §
   1630.2(i)), “major life activities” now include the operation of major bodily functions, such as:
   functions of the immune system, special sense organs and skin; normal cell growth; and digestive,
   genitourinary, bowel, bladder, neurological, brain, respiratory, circulatory, cardiovascular, endocrine,
   hemic, lymphatic, musculoskeletal, and reproductive functions; or the operation of an individual organ
   within a body system.
  Only one major life activity need be substantially limited.
  With the exception of ordinary eyeglasses or contact lenses, the beneficial effects of “mitigating
   measures” (e.g., hearing aid, prosthesis, medication, therapy, behavioral modifications) are not
   considered in determining if the impairment substantially limits a major life activity.
  An impairment that is “episodic” (e.g., epilepsy, depression, multiple sclerosis) or “in remission” (e.g.,
   cancer) is a disability if it would be substantially limiting when active.
  An impairment may be substantially limiting even though it lasts or is expected to last fewer than six
   months.

“Regarded as” coverage:
  An individual can meet the definition of disability if an employment action was taken because of an
    actual or perceived impairment (e.g., refusal to hire, demotion, placement on involuntary leave,
    termination, exclusion for failure to meet a qualification standard, harassment, or denial of any other term,
    condition, or privilege of employment).
  “Regarded as” coverage under the ADAAA no longer requires that an impairment be substantially
    limiting, or that the employer perceives the impairment to be substantially limiting.
  The employer has a defense against a “regarded as” claim only when the impairment at issue is objectively
    BOTH transitory (lasting or expected to last six months or less) AND minor.
  A person is not able to bring a failure to accommodate claim if the individual is covered only under the
    “regarded as” definition of “disability.”

Note: Although the amended ADA states that the definition of disability “shall be construed broadly” and
“should not demand extensive analysis,” some courts require specificity in the complaint explaining how an
impairment substantially limits a major life activity or what facts indicate the challenged employment action
was because of the impairment. Beyond the initial pleading stage, some courts will require specific evidence
to establish disability. For more information, consult the amended regulations and appendix, as well as
explanatory publications, available at http://www.eeoc.gov/laws/types/disability_regulations.cfm.
